United States Court of Appeals
                       For the First Circuit



No. 01-1741

                      RICARDO F. VELÁSQUEZ,
                    SUSANA D. GRANADOS-URIZAR,
                    ELUVIA R. GRANADOS-URIZAR,

                           Petitioners,

                                v.

                JOHN ASHCROFT, ATTORNEY GENERAL OF
                        THE UNITED STATES,

                           Respondent.



                           ERRATA SHEET


     The opinion of this Court issued on August 29, 2003 is
amended as follows:

     At page 7, line 5, delete "by direct evidence".

     At page 7, line 8, delete "id.".

     At page 7, line 9, replace "'credible, direct and specific
evidence'" with "specific evidence".

     At page 7, lines 10-11, replace "Ravindran v. INS, 976 F.2d
754, 758 (1st Cir. 1992)(internal quotations and citations
omitted)." with "Id.".

     At page 8, line 4, replace "'credible, direct and specific
evidence'" with "specific evidence".